Citation Nr: 1623563	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-27 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bronchitis, to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for sinusitis, to include as secondary to service-connected hypertension.

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected low back disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected low back disability.

5.  Entitlement to service connection for an abdominal hernia, to include as secondary to a service-connected total abdominal hysterectomy.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to a service-connected total abdominal hysterectomy.

7.  Entitlement to service connection for a bowel obstruction, to include as secondary to a service-connected total abdominal hysterectomy.

8.  Entitlement to service connection for ulcers, to include as secondary to a service-connected total abdominal hysterectomy.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1974 to May 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded the claims in November 2015.

In January 2016, the Veteran presented sworn testimony during a Travel Board hearing in Waco, Texas, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The Board notes that the Veteran filed her original claim of entitlement to service connection for PTSD.  Although not expressly claimed by the Veteran, the Board is expanding her original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; she filed a claim for the affliction her mental condition, whatever it is, causes her.).  Accordingly, that issue has been recharacterized above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

The Board's review of the Veteran's VA treatment records reveals references to private treatment for her left shoulder and left knee and Vet Center treatment for her psychiatric disability.  However, there is nothing in the record to indicate that the AOJ attempted to obtain any of these records.  On remand, the AOJ must attempt to obtain these outstanding records.

The Board also finds that each of the Veteran's claims warrants a new or initial VA examination.  With regard to the bronchitis, sinusitis, and bowel obstruction claims, the Veteran has not been afforded VA examinations, despite evidence of current diagnoses, inservice complaints and/or service-connected disabilities, and the Veteran's assertions that these current diagnoses are related to her inservice complaints/service-connected disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the remaining claims, the VA examinations of record are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Specifically, the left shoulder and left knee opinions failed to address the inservice complaints of left shoulder pain/bursitis, as well as the issue of secondary aggravation for both claims.  The GERD and ulcer opinions failed to address the Veteran's inservice complaint of indigestion, the role of pain medication that the Veteran takes for her service-connected disabilities, and the issue of secondary aggravation.  The hernia examiner failed to provide an opinion or a reason for his inability to do so without resorting to mere speculation.  Finally, the PTSD examiner failed to address the VA diagnoses of PTSD due to military sexual trauma or to provide an opinion on the psychiatric diagnoses other than PTSD.  See Clemons, supra.  In light of these deficiencies, the claims must be remanded for new/initial VA examinations and opinions.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with the claims file any psychiatric treatment records from the Magnolia Veterans Center.  All attempts to obtain these records should be documented in the claims file.  If the AOJ is unable to obtain any additional records, this must be noted in the claims file and the Veteran must be notified of such.  

2.  Send the Veteran a letter asking her to identify and provide a signed release of information (VA Form 21-4142) for any records relating to his left shoulder and left knee disabilities, particularly those for the private treatment that she reported receiving at Baylor All Saints in May/June 2009 (left shoulder) and JPS in October/November 2004 (left knee).  If she returns a signed release of information, attempt to obtain and associate with the claims file any private treatment records.  All attempts to obtain these records should be documented in the claims file.  If the AOJ is unable to obtain any additional records, this must be noted in the claims file and the Veteran must be notified of such.  

3.  Thereafter, schedule the Veteran for VA examinations with appropriate examiners to address the nature and etiology of her claimed disabilities.  The examiners must review pertinent documents in the Veteran's claims file in conjunction with the examinations.  This must be noted in the examination report.

With regard to the bronchitis and sinusitis claims, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed bronchitis and/or sinusitis were caused or aggravated by her active service.  The examiner should address the VA treatment records showing diagnoses of sinusitis and bronchitis during the appeals period and the inservice diagnoses of acute sino-bronchitis (September, October, November 1974), left maxillary haziness on x-ray (August 1977), and bronchitis (March 1978).

With regard to the bowel obstruction claim, the examiner must identify any gastrointestinal disorders manifested by constipation or bowel obstruction that the Veteran currently has, to include any that may have resolved during the appeals period.  If the examiner identifies any such disorder, s/he should then state whether it is at least as likely as not (a 50 percent probability or greater) that such disorder(s) was caused or aggravated by her active service or service-connected hysterectomy.  The examiner should specifically address the April 1978 service treatment record noting chronic constipation, the August 1980 service treatment record noting that the Veteran was at risk for bowel obstruction due to scarring and adhesions present at that time, and the May 2015 VA diagnosis of constipation.

With regard to the left shoulder and left knee claims, the examiner must identify all left shoulder and left knee disorder(s) that the Veteran current has, to include any that may have resolved during the appeals period.  The examiner should specifically state whether the Veteran has left shoulder and/or left knee arthritis.  For each identified disorder, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was caused or aggravated by her active service or service-connected low back disability.  The examiner should specifically address the November 1978 service treatment record showing complaints of left shoulder pain and a diagnosis of left shoulder bursitis.  The examiner should also discuss the Veteran's complaints of continuous symptoms since service with regard to any diagnosed arthritis and her contentions that her shoulder and knee disabilities were caused by driving large trucks in service.

With regard to the GERD and ulcer claims, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed GERD and duodenal ulcer disease were caused or aggravated by her active service or a service-connected disability, to include her hysterectomy and back disorder.  The examiner should address the July 1975 service treatment record noting indigestion and the role of any pain medications that the Veteran takes for her service-connected disabilities.

With regard to the hernia claim, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed abdominal hernia was caused or aggravated by her service-connected hysterectomy.  The examiner should specifically state whether abdominal hernias are a known residual of an abdominal hysterectomy.

With regard to the psychiatric claim, the examiner should identify and diagnose all acquired psychiatric disorders, to include those that may have resolved during the appeals process.  The examiner must specifically address the multiple VA diagnoses of PTSD.  For each diagnosed psychiatric disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such a disorder was caused or aggravated by her active service or a service-connected disability.  The examiner should accept the Veteran's reports of inservice personal assault as credible. 

A rationale for all requested opinions shall be provided.  If the examiners cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


